DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 05/06/20.  The request for foreign priority to a corresponding French application filed 12/09/17 has been received and is proper.  Claims 13-24 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Tanaka
Claim(s) 13-19 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al . (WO 2016/158569) (citing to corresponding U.S. Patent No. 10,442,413).  Tanaka is directed to a brake control apparatus.  See Abstract. 
Claim 13: Tanaka discloses a control system [Fig. 6] for controlling an electric parking brake system for an automobile vehicle (1) including at least two brakes (5, 31, 20, 43) for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator (43) for being activated by an electric motor (43B), said control system including a control unit (13, 20), said control unit including at least one controller (20) for controlling the electric motors, such that when a control command to apply the parking brake is given, the electric motors are supplied to activate the parking brake actuators and enable brakes to be applied, said at least one controller being configured for, in some activation phases of the parking brake actuators, controlling the electric motors by pulse width modulation [see Fig. 6 (S15); col. 21, lines 42-56; col. 31, lines 1-16], and in other activation phases of the parking brake actuators, controlling the electric motors at full power [see Fig. 6 (S35); col. 22, lines 1-42].  See Figs. 1, 2, 6, 11-12. 
Claim 14: Tanaka discloses that the control unit is able to receive external information informing it to control the electric motors by pulse width modulation.  See col. 12, lines 53-67; col. 21, lines 42-56. 
Claim 15: Tanaka discloses that the at least one controller includes at least one power switching device (21, 25), such as a power transistor or a triac.  See col. 13, lines 33-43. 
Claim 16: Tanaka discloses an electric parking brake system including at least two brakes for being disposed at wheels of the automobile vehicle, each brake including a parking brake actuator for being activated by an electric motor.  See claim 13 above; Fig. 1. 
Claim 17: Tanaka discloses at least two service brakes.  See Fig. 1; col. 3, lines 1-19. 
Claim 18: Tanaka discloses the electric parking brake system acting on at least two of the four brakes (front brakes 5, rear brakes 31), and, wherein, the control system is configured to control the electric parking brake system during a normal application of the electric parking brake.  See Fig. 1 (EPB acts on rear brakes 31 via 43). 
Claim 19: see claim 13 above. 
Claim 23: Tanaka discloses that the electric motors are controlled by pulse width modulation, such that a normal activation phase of the electric parking brake system includes a first part at a first speed and a second part at a second speed, the second part corresponding to a compression phase of the brake linings, the second speed being lower than the first speed.  See col. 13, lines 33-54 (“…determine completion of the application…” and change motor voltage accordingly). 
Claim 24: Tanaka discloses that during a phase of determining a position of at least one piston (39), the electric motors are controlled, in a brake release direction, by pulse width modulation, such that their speed of rotation is lower than their speed of rotation during part of at least one activation phase of the parking brake in normal operation.  See col. 13, lines 33-54 (“…determine completion of the release…” and change motor voltage accordingly). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Tanaka
Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.  
Claims 20-22: Tanaka discloses that the electric motors are controlled such that in brake release their rotation speed is lower, and in brake application their speed could either vary continuously or stepwise.  See col. 13, lines 33-54 (“…determine completion of the application or determine completion of the release…” and change motor voltage accordingly).  However, Tanaka does not disclose that this is operation is performed when the pads are changed or when the vehicle is mounted on a test bench.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to perform these operations during testing because this ensures that the control system is functioning properly when the vehicle is being used.  It is intuitive to test control systems to ensure they work during operation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 17, 2021